Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 1 of 30 PagelD #: 641

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

KELLY LEWIS, Individually and on behalf
of the Heirs at Law of JOHN SHY, deceased,
Cause No. 4:19-cv-02917-SRC

Plaintiffs,
VS.

SAINT LOUIS COUNTY, MISSOURI, et al.

Defendants.

 

MEMORANDUM OF FILING
COMES NOW, Defendants/ Third-Party Plaintiffs, Kelly Wilkens, N.P., Katie Cora,

R.N., Connie Heitman, R.N., and Janet Duwe, R.N., by and through undersigned counsel, and

files Medical Affidavits pursuant to § 538.225, R.S.Mo. Please see attached Affidavits.

CHILDRESS AHLHEIM CARY LLC

BY: /s/ CRAIG R. KLOTZ

JAMES W. CHILDRESS #27591MO
CRAIG R. KLOTZ #58850MO
1010 Market Street, Suite 500

St. Louis, Missouri 63101

Phone: 314-621-9800

Fax: 314-621-9802
jchildress@jchildresslaw.com
cklotz@jchildresslaw.com

Attorney for Defendants Kelly Wilkins, RN;
Janet Duwe, RN; Katie Cora, RN; and
Connie Heitman, RN
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 2 of 30 PagelD #: 642

CERTIFICATE OF SERVICE

] hereby certify that the above and foregoing was filed with the Clerk of the Court, with a
copy of the same being served via hand delivery, U.S. mail and/or the CM/ECF filing system this
2™4 day of February, 2021.

Lauren Perkins Allen
Lauren Allen, LLC

2345 Grand Blvd., Ste. 1600
Kansas City, MO 64108

Michael J. Sudekum

Mandel & Mandel, LLP

1010 Market Street, Suite 850
St. Louis, MO 63101
mike@mandelmandel.com
Attorneys for Plaintiff

Catherine Robertson

Linda S. Levin

Associate County Cousnelor

Office of the County Counselor

Roos Government Center

41 S. Central Avenue, Ninth Floor
Clayton, MO 63105
crobertson@stlouisco.com
llevin@stlouisco.com

Attorneys for Defendants St Louis County,
Julia Childrey, Captain Myra Perry,

C.O. Joshua Rideout, C.O. Evin Harry, and
C.O. Sean McMahan

Rodney M. Sharp

Abbey A. Fritz

Tosha M. Childs

Sandberg Phoenix & von Gontard P.C.
600 Washington Avenue — 15" Floor
St. Louis, MO 63101-1313
rsharp@sandbergphoenix.com
afritz@sandberghhphoenix.com
tchilds@sandbergphoenix.com

Attorneys for Defendant Terri Watson, RN
and Assignment America, LLC d/b/a
Medical Staffing Network
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 3 of 30 PagelD #: 643

Mandy J. Kamykowski

Ryan J. Gavin

Michael C. Schroeder
Kamykowski, Gavin & Smith, P.C.
222. S. Central Ave., Ste. 1100

St. Louis, MO 63105

Mandy@kgslawfirm.com
Ryan@kgslawfirm.com
Michael(@keslawfirm.com
Attorneys for Third-Party Defendant
Neal M. Mangalat, M_D.

James S. Holmes

Gregory D. DeBeer
Zachary Vaughn

Wiedner & McAuliffe, Ltd.
1018S. Hanley, Ste. 1450
St. Louis, MO 63105

isholnes@wmlaw.com
gddebeer@wmlaw.com
CZvaughn@wmlaw.com

Timothy J. Gearin

David G. Ott

Nicholas P. Cejas

7700 Forsyth Blvd., Ste. 1800
St. Louis, MO 63105
dott@atllp.com

mbryan@atllp.com
ncejas@atllp.com

E-serveBTC@atllp.com
Attorneys for Third-Party
Defendant SSM St. Mary’s
Health Center

 

/s/ CRAIG R. KLOTZ
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 4 of 30 PagelD #: 644

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

KELLY LEWIS, )
)
Plaintiff, )

) Case No.: 4:19-cv-02917 SRC
V. )
)
SAINT LOUIS COUNTY, )
MISSOURI, et al., )
)
Defendant. )

MEDICAL AFFIDAVIT CONCERNING
THIRD PARTY DEFENDANT SSM HEALTH CARE CORPORATION,
D/B/A ST. MARY’S HOSPITAL

COMES NOW, Craig R. Klotz, Counsel for Defendants / Third Party Plaintiffs Kelly
Wilkens, N.P., Katie Cora, R.N., Connie Heitman, R.N. and Janet Duwe, R.N., and states pursuant
to Missouri Revised Statutes §538.225 as follows:

Il. The affiant is a duly licensed attorney in the State of Missouri and has been retained
to represent Defendants / Third Party Plaintiffs Kelly Wilkens, N.P., Katie Cora, R.N., Connie
Heitman, R.N. and Janet Duwe, R.N. in the above styled matter.

2. That the affiant has obtained a written opinion from a medical physician that Third
Party Defendant SSM Health Care Corporation, d/b/a St. Mary’s Hospital, failed to use such care
while treating decedent on or about February 23, 2019, that a reasonably prudent and careful health
care provider would have under similar circumstances and that such failure to use such reasonable

care directly caused or directly contributed to cause the damages claimed in the First Amended

Complaint.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 5 of 30 PagelD #: 645

3. That the aforesaid consulting health care provider is Steven M. Bird, M.D., an
emergency physician licensed to practice medicine in Massachusetts. Dr. Bird is actively
practicing substantially the same specialty as Third Party Defendant. Dr. Bird’s address is:
Department of Emergency Medicine
University of Massachusetts Medical School
55 Lake Avenue North — LA-167
Worcester, MA 01655

See attached curriculum vitae, incorporated herein.

4. Additionally, Plaintiff's retained expert Greg Skipper, M.D. stated in his previously
produced report that “[i}t is my opinion that to a reasonable degree of medical certainty that St.
Mary’s Hospital and staff were negligent in failing to appropriately care for Mr. Shy. The failure

of the medical team to take timely and appropriate action, was a direct cause of his death.”

Emergency Room and its staff. See Dr. Skipper’s Report and curriculum vitae.

CHILDRESS AHLHEIM CARY LLC

BY: a

CRAIG R. KLOTZé #58850MO
1010 Market Street, Suite 500

St. Louis, Missouri 63101

Phone: 314-621-9800

Fax: 314-621-9802
cklotz@jchildresslaw.com

Subscribed and sworn to before this 1st day of February, 2021.

Va wa Loo

 

NOTARY PUBLIC
TANYA LIVERAR
| Motary Public - Notary Seal
2 State of Missouri
; _Carrissioned for Jefferson County
| My Gommission Expires: December 28, 2022

Commission Number, 14413726
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 6 of 30 PagelD #: 646

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing was
served via the electronic filing system on this 2" day of February, 2021, on all counsel of
record.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 7 of 30 PagelD #: 647

Curriculum Vitae

Steven B. Bird, M.D.

PERSONAL INFORMATION

Address: Department of Emergency Medicine
University of Massachusetts Medical School
55 Lake Avenue North
LA-167 ;
Worcester, MA. 01655 USA
Home: 6 Laurel Ridge Ln
Shrewsbury, MA 01545
Telephone: (508) 421-1422
Cell: (508) 868-6705
Fax: (508) 421-1490
E-mail: steven.bird@umassmemorial.org
EDUCATION
M.D., Alpha Omega Alpha 1991 — 1995

Northwestern University
Chicago, Illinois

B.S. Biology, cum laude
Yale University

1987 — 1991

New Haven, Connecticut

POST-GRADUATE TRAINING

Fellow in Toxicology

2002 — 2004

University of Massachusetts Medical School

Worcester, MA

Chief Resident in Emergency Medicine 2001 — 2002
University of Massachusetts Medical School

Worcester, MA

Resident in Emergency Medicine 1999 — 2002
University of Massachusetts Medical School

Worcester, MA

US Naval Flight Surgeon 1996 — 1999
Marine Corps Air Station Futenma

Okinawa, Japan

Resident in Surgery

1995 — 1996

Naval Hospital San Diego

San Diego, CA

Steven B. Bird, M.D.

July 2020
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 8 of 30 PagelD #: 648

Curriculum Vitae 2 Steven B. Bird, M.D.

LICENSURE AND BOARD CERTIFICATION
American Board of Emergency Medicine, 2003 and 2013
American Board of Toxicology, 2004 and 2014

Massachusetts Physician License # 205932

ACADEMIC APPOINTMENTS

Professor of Emergency Medicine 3/2016 - current
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

Associate Professor of Emergency Medicine 1/2010 — 3/2016
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

Assistant Professor of Emergency Medicine 9/2004 — 1/2010
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

Instructor of Emergency Medicine 8/2002 — 8/2004
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

DEPARTMENTAL, SCHOOL, and HOSPITAL APPOINTMENTS

IT Steering Council 2/2020 - current
UMassMemorial Healthcare
Worcester, MA

Space Allocation and Utilization Committee 2/2020 — current
UMass Medical School & UMassMemorial Healthcare
Worcester, MA

Chief Experience Officer (CXO) 9/2019 - current
UMassMemorial Healthcare
Worcester, MA

Medical Center/Medical Group Leadership Team 9/2019 — current
UMassMemorial Healthcare
Worcester, MA

Joint Leadership Team 9/2019 — current
UMass Medical School & UMassMemorial Healthcare
Worcester, MA

Chair, Division Director of EMS Search Committee 3/2017 - 1/2018
Department of Emergency Medicine
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 9 of 30 PagelD #: 649

Curriculum Vitae 3 Steven B. Bird, M.D.

University of Massachusetts Medical School
Worcester, MA

Comprehensive Stroke Center Director Search Comm. 8/2016 - 12/2016
University of Massachusetts Medical School
Worcester, MA

Clinician Health and Well-Being Committee Co-Chair 8/2015 - current
University of Massachusetts Medical School
Worcester, MA

Dept of Neurosurgery Chair Search Committee 9/2014 - 6/2016
University of Massachusetts Medical School
Worcester, MA

Dept of EM Clinical Quality Review Committee 7/2013 - current
UMassMemorial Healthcare
Worcester, MA

Medical Staff President 7/2013 - 6/2015
UmassMemorial Healthcare
Worcester, MA

Chief Medical Officer Search Committee 6/2013 - 9/2013
UMassMemorial Healthcare
Worcester, MA

Vice Chair of Education 3/2012 - 9/2019
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

Chair of Hospital Credentials Committee 7/2011 - 6/2013
UMassMemorial Healthcare
Worcester, MA

Medical Staff President-Elect 7/2011 - 6/2013
UMassMemorial Healthcare
Worcester, MA

Assistant Director of Clinical Operations 3/2011 - 11/2013
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

Program Director for Emergency Medicine Residency 3/2011 - 8/2019
University of Massachusetts Medical School
Worcester, MA

Medical Staff Executive Committee 6/2010 - current
UMassMemorial Medical Center
Worcester, MA

Attending Emergency Physician 7/2002 - current
University of Massachusetts Medical Center
Worcester, MA
Case: 4:19-cv-02917-SRC Doc. #: 104

Curriculum Vitae

Attending Emergency Physician
Marlborough Hospital
Marlborough, MA

Attending Emergency Physician

Clinton Hospital
Clinton, MA

MEMBERSHIPS AND SOCIETIES

Filed: 02/02/21 Page: 10 of 30 PagelD #: 650

4 Steven B. Bird, M.D.

7/2002 - current

7/2002 - current

Council of Residency Directors for Emergency Medicine 2011-2019

American College of Medical Toxicology

Massachusetts College of Emergency Physicians

Society for Academic Emergency Medicine

American College of Emergency Physicians

HONORS AND AWARDS

National Leadership Award
UMass Department of Emergency Medicine

Emergency Medicine Residency Teaching Award

UMass Emergency Medicine Residency

Emergency Medicine Residency Teaching Award

UMass Emergency Medicine Residency
Lean Yellow Belt

Best Scientific Presentation

2001 - current
1999 - current
1998 - current

1998 - current

2019

2018

2016

2015

2014

American College of Medical Toxicology Annual Meeting

Team Award for Quality Care
UMassMemorial Healthcare

Lean White Belt

Best New Speaker Award

2012

2012

2012

American College of American Physicians Annual Meeting

Perfect audience evaluation score of 100%.

Young Investigator Award
Society for Academic Emergency Medicine

Best Resident Basic Science Presentation
Society for Academic Emergency Medicine

Excellence in Research Award

2007

2002

2002
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 11 of 30 PagelD #: 651

Curriculum Vitae 5 Steven B. Bird, M.D.

New England Regional Research Directors

Navy and Marine Corps Achievement Medal 1999
Alpha Omega Alpha 1994
Yale University Richter Fellow 1990

PROFESSIONAL ACTIVITIES
Departmental/institutional

Chief Experience Officer (CXO) 9/2019 - current
UMassMemorial Healthcare, Medical Group, and Medical School
Worcester, MA

e Inaugural CXO for jointly funded position of the health system, group practice, and medical school.
Responsible for all wellness and engagement activities for all physicians, including residents and
fellows.

e Led efforts that saw our Press Ganey physician engagement at the University campus climb from the
15 percentile to the 18" percentile.

e Reports directly to hospital president, Dean, and group practice president.

e Member of Medical Center/Medical Group Leadership Team as well as Joint Leadership Team
(involving medical school).

e Successfully led to UMass joining the Stanford Physician Wellness Academic Consortium in June
2020.

e Created a cadre of wellness coaches to allow for free wellness coaching for all faculty, residents, and
fellows.

e Jointly-led the Caring for the Caregiver efforts during COVID-19 pandemic.

Peer Support Program 6/2016 - current
UMassMemorial Healthcare
Worcester, MA

e Creator, with the assistance of a competitive grant from risk management, of a peer support network
at UMassMemorial Healthcare. The peer support network is a group of 25 physicians trained in
providing assistance to physicians facing difficulties related to poor patient outcomes, litigation, and
other stressors. The Peer Support Program receives a new referral roughly once every 12 days.

Lean-In Circle Founder 6/2016 - current
University of Massachusetts Medical School
Worcester, MA

e Creator of a Lean-In Circle at the Medical School to enhance recognition of challenges faced by female
physicians at UMass and more broadly in the workplace. Hosts quarterly book clubs to maintain
awareness of the topic and encourage participation by residents and faculty of our Department.

Clinician Health and Well-Being Committee 8/2015 - current
UMassMemorial Healthcare
Worcester, MA
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 12 of 30 PagelD #: 652

Curriculum Vitae 6 Steven B. Bird, M.D.

e Selected by System CMO to co-chair the Clinician Health and Well-Being Committee (CHWC). The
mission of this committee is to proactively identify, counsel, and refer physicians before an adverse
event occurs.

Wellness Committee Chair 4/2015 - current
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

e Created a wellness committee for our residency and department. Invited national speakers on the topic
and facilitated a “Notes Day” (modeled on the process improvement structure of Pixar) to help identify
local, institutional, and departmental factors associated with physician burnout. Instituted wellness
initiatives within the residency, including a wellness and empathy curriculum.

Vice Chair of Education 3/2012 - 9/2019
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

e Responsible for all aspects of education within the Department of Emergency Medicine, including
undergraduate, graduate, and allied health professional education. The Department has 36 residents
in a PGY1-3 residency; 50+ faculty members; 9 fellows; and UMass and visiting medical students.

e Oversaw the development and implementation of mandatory UMass medical student class “Emergency
Clinical Problem Solving”. This class began in May, 2013, and is required for all 125 4"" year medical
students. Responsible for 4-year medical student elective in Emergency Medicine. Direct report for 5
physicians and oversees staff of 4 administrative assistants.

President of the Medical Staff 7/2013 - 6/2015
UMassMemorial Healthcare

e Served a two-year term as president of the medical staff. Responsible for review of all new and renewal
applications to the medical staff. Coordinated with Chief Medical Officer all institution peer reviews,
including the Chief Physician Officer, hospital general counsel, applicable department chairs, and the
individual physician in question. As president of the medical staff | also presided over quarterly medical
staff meetings, participated in JCAHO preparation focus groups, and assisted the Chief Medical Officer
and Group Practice President as needed.

Clinical Competency Committee 3/2012 - current
Emergency Medicine Residency

University of Massachusetts Medical School

Worcester, MA

e Responsible for determining the competency and promotion for 36 emergency medicine residents
and coordinates decisions with the Graduate Medical Education office.

Chair, Medical Staff Credentialing Committee 7/2011 - 6/2013
UMassMemorial Healthcare

e Served two years as Chair of the Medical Center's credentialing. Reviewed all new and renewal
applications to the medical staff. Coordinated with Chief Medical Officer and Department Chairs or
Division Chiefs for candidates that are conditionally approved or not recommended for approval.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 13 of 30 PagelD #: 653

Curriculum Vitae 7 Steven B. Bird, M.D.

Assistant Director of Clinical Operations 3/2011 - 12/2013
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

e Worked closely with the Director of Clinical Operations to strategize long-term vision and processes for
the Department's clinical activities. Interviewed all candidates for faculty positions and fellowships.
Responsible for the yearly performance evaluations for 5 faculty members.

e Instrumental in the initiation of the Departmental Peer Review Process, a nationally recognized model
of peer review and process improvement.

Emergency Medicine Residency Curriculum Committee 2011 - current
University of Massachusetts Medical School
Worcester, MA

e Responsible for overhaul of entire 18-month emergency medicine residency curriculum.

Peer Review Committee 2011 - current
Department of Emergency Medicine
University of Massachusetts Medical School

e A nationally recognized peer review process whose monthly meeting of approximately 12 individuals
confidentially and anonymously reviews concerns of care. Feedback delivered to individual
practitioners and findings presented at weekly departmental Morbidity and Mortality conference.

Medical Staff Executive Committee 2010 - current
UMass Memorial Medical Center
Worcester, MA

e Executive committee of the medical staff. Reviews and approves all hospital policies. Responsible for
approval of medical staff privileges and recommending/monitoring physicians’ compliance with
Physician Health Services as needed.

Research Committee 2003 - current
Department of Emergency Medicine

University of Massachusetts Medical School

Worcester, MA

e Committee charged with providing guidance and vision for Departmental research; reviewing internal
and extramural proposals; and awarding internal funding.

Emergency Medicine Residency Selection Committee 2002 - current
University of Massachusetts Medical School
Worcester, MA

e 15 years of service on committee that reviews, interviews, and ranks medical students applying to
UMass for emergency medicine through the NRMP Match. Chair of this committee since 2011.

Chair of Physician Incentive Compensation Committee 2006 - 2011
Department of Emergency Medicine

UMassMemorial Healthcare

Worcester, MA
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 14 of 30 PagelD #: 654

Curriculum Vitae 8 Steven B. Bird, M.D.

e Responsible for the development and growth of the emergency medicine physician incentive
compensation plan. Grew this plan from a total of $70,000 per year in 2005 to over $1.1 million in 2011
(and now up to $1.4 million). Responsible for determination of incentive plan metrics, monitoring
performance of those metrics across approximately 60 faculty, and yearly reporting of the metrics.

Procedural Sedation Committee 2004 - 2010
UMassMemorial Healthcare
Worcester, MA

« Committee responsible for writing institutional policies regarding procedural sedation. Also
responsible for reviewing quality data and any adverse events related to procedural sedation for the
hospital and clinics.

National

Board of Directors — Immediate-Past President 5/2019 — 5/2020
Society for Academic Emergency Medicine

e Immediate-Past President of the 6700-member Society for Academic Emergency Medicine.
Responsible for guiding the 9-member Board of Directors on overall strategic plan for the
organization, as well as guiding a $4.5 million budget.

Board of Directors — President 5/2018 - 5/2019
Society for Academic Emergency Medicine

e President of the 6700-member Society for Academic Emergency Medicine. Responsible for guiding
the 9-member Board of Directors on overall strategic plan for the organization, as well as guiding a
$4.5 million budget.

Board of Directors — President-Elect 5/2017 - 5/2018
Society for Academic Emergency Medicine

e Elected to the President-Elect role of SAEM in March 2017. Will assume role of President in May
2018.

AAMC Standardized Video Interview Workgroup 1/2017 - 8/2019

e Member of workgroup convened by the AAMC to define rubric for scoring of the Standardized Video
Interview (SVI) project. Furthermore, we analyzed interim data from a trial of the SVI and have
informed the AAMC on methods to improve the SVI, as well as creating a research agenda around
the SVI.

National Academy of Medicine (NAM) 1/2017 - current
Clinician Well-Being Action Collaborative

e represent the field of emergency medicine on this national collaborative involving the entire house of
medicine. The mission of the NAM Clinician Well-Being Action Collaborative (chaired by Drs. Victor
Zhou, Thomas Nasca, and Darrel Kirch) is to create a body of knowledge, research agenda, and
implementation science to mitigate burnout amongst physicians, promote wellness, and return joy to
the practice of medicine. | am one of just 3 emergency physicians involved in this national effort.

Board of Directors — Secretary-Treasurer 5/2016 — 5/2017
Society for Academic Emergency Medicine
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 15 of 30 PagelD #: 655

Curriculum Vitae 9 Steven B. Bird, M.D.

e Member of the Board of Directors. Responsible for financial oversight of the largest academic
emergency medicine society in the U.S., with annual budget of over $4 million. Participate in the
strategic direction of the Society.

Board of Directors 2011 - 2013 & 2016 - 2019
Emergency Medicine Foundation

e Member of the Board of Directors of the EMF, a 501c3 research funding organization affiliated with
the American College of Emergency Physicians. Responsible for directing areas of research focus as
well as fund raising and approving grant funding of approximately $1 million per year.

Board of Directors 5/2014 - current
Society for Academic Emergency Medicine Foundation

e Member of the Board of Directors of the SAEM Foundation, a 501c3 research funding organization
with a corpus of over $11 million. Responsible for directing areas of research focus as well as fund
raising.

Board of Directors (member-at-large) 5/2014 - 5/2016
Society for Academic Emergency Medicine

e Member of the Board of Directors. Responsible for oversight and providing strategic direction for the
largest academic emergency medicine society in the U.S.

Search Committee 10/2014 - 5/2015
CEO of the Society for Academic Emergency Medicine

e Member of 10-person search committee for new CEO of the Society for Academic Emergency
Medicine. Resulted in the hiring of CEO Megan Schagrin.

Search Committee 9/2014 - 7/2015
Academic Emergency Medicine Editor-in-Chief

« Member of 6-person search committee for new Editor-in-Chief of Academic Emergency Medicine.
NIH Special Emphasis Panel Review Member 2012 - 2016
e Serves as review for NIH panel ZRG1 MDCN-B

Finance Committee 2011 - 2013
American College of Emergency Physicians

e Committee responsible for generating and approving ACEP’s yearly budget of roughly $22 million.
Interacted directly with ACEP’s Executive Director, CFO, and Board of Directors.

Annual Meeting Program Committee 2008 - 2014
Society for Academic Emergency Medicine

e Co-chair of scientific subcommittee. Responsible for coordinating reviewers and reviewing more than
1,200 abstracts to the SAEM annual meeting. Responsible for organization of the entire scientific
aspects of the meeting (determining oral presentations, poster presentations, assigning moderators,
meeting room assignments at host hotels, etc.
Curriculum Vitae

Grants Committee
Society for Academic Emergency Medicine

Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 16 of 30 PagelD #: 656

Steven B. Bird, M.D.

2004 - 2014

e Responsible for reviewing grant applications to SAEM. Served as chair of the Institutional Research
Training Grant category in 2010, the Education Research Grant in 2011, and the Spadafora Medical
Toxicology Grant in 2012. Made recommendations for funding to the SAEM Board of Directors for

grants totaling approximately $400,000/year.

Scientific Review Committee
American College of Emergency Physicians

2003 - 2011

e Responsible for reviewing grant applications to Emergency Medicine Foundation. Made
recommendations for funding to the EMF Board of Directors for grants totaling more than

$1,000,000/year.

Research Committee
Society for Academic Emergency Medicine
International

Southeast Asia Toxicology Research Consortium

Scholarly

Editorial Board
The Journal of Wellness

Editorial Board
Academic Emergency Medicine

Editorial Board
The Open Toxinology Journal

Editorial Board — founding member
Journal of Medical Toxicology

2003 - 2004

2004 — current

2019 - current

2009 - current

2009 - 2013

2005 - 2011

Manuscript reviewer for JAMA; Academic Emergency Medicine; Annals of Emergency Medicine;
Pediatrics; Journal of Emergency Medicine; Journal of Medical Toxicology; Clinical Toxicology; The Open

Toxinology Journal; PLoS One

Invited Attendance

American College of Medical Toxicology Chemical Agents of Opportunity symposium

Nashville, TN, May 2019

12th International Symposium on Protection Against Chemical Warfare Agents

Munich, Germany, April 2019

Western Regional SAEM Conference, Napa, CA, March 2019

NINDS CounterACT meeting, Boston, MA, June 2017
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 17 of 30 PagelD #: 657

Curriculum Vitae 11 Steven B. Bird, M.D.

10th International Symposium on Protection Against Chemical Warfare Agents
Munich, Germany, April 2017

NINDS CounterACT meeting, Davis, CA, June 2016

NINDS CounterACT meeting, New York, NY, June 2015

NINDS CounterACT meeting, Denver, CO, June 2014

13" Congress of APAMT, Shenyang, China, September 2014

NIH Workshop on Neurologic Effects of Nerve Agents, Bethesda, MD, February 2014
NY Chapter of the American College of Emergency Physicians, Lake George, NY, July 2013
NINDS CounterACT meeting, Bethesda, MD June 2013

NINDS CounterACT meeting, San Francisco, CA June 2012

11" National Congress of the Iranian Society of Toxicology, Mashad, Iran, August 2011
5th Congress of APAMT, Colombo, Sri Lanka, August 2006

8th International Symposium on Protection Against Chemical Warfare Agents

Munich, Germany, May 2004

SIGNIFICANT MENTORING

Sneha Shah, MD AMA Women’s Section Award 2014

John Haran, MD SAEM Research Training Grant 2014-2015
Chad Darling, MD K23 from NHLBI 2010-2015
Romolo Gaspari, MD = K08 from NINDS 2007-2012
COMMUNITY ACTIVITIES

St. John’s High School Gala — Planning committee 2018 - 2020

e Assisted in securing sponsorships and auction items, selling tables, and planning the annual St.
John's High School Galal. This event raised more than $250,000.

Yale Alumni Schools Committee — Central Mass 2009-2012

e Responsible for coordinating, assigning, and reviewing approximately 40 Yale alumni interviews
of applicants to Yale University.

Spring Street School Chess Club 2009-2014
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 18 of 30 PagelD #: 658

Curriculum Vitae 12 Steven B. Bird, M.D.

e Organized, coached, and facilitated the chess club for Spring Street School in Shrewsbury,
Massachusetts, for grades 1-4. Increased participation in this chess club to nearly 40% of students
in the school, creating the largest elementary chess club in New England.

Central Mass Heart Ball — Planning committee 2010 & 2011

e Responsible for securing sponsorships and auction items, selling tables, and planning the annual
American Heart Association Ball. This event raises more than $300,000 annually.

TEACHING RESPONSIBILITIES

Grand Rounds/Invited Lectures
University of Vermont Grand Rounds. “Chest Pain Testing in the ED” December 11, 2017, Burlington, VT.

University of West Virginia Grand Rounds. “Rationale Testing in the ED" August 24, 2017, Morgantown,
WV.

Society for Academic Emergency Medicine Annual Meeting, “Before Taking Care of Others You Must
Take Care of Yourself’? May 2017, Orlando, FL

Society for Academic Emergency Medicine Annual Meeting, “Accepting Risk and the Myth of Zero” May
2017, Orlando, FL

Falmouth Hospital Emergency Care Conference, “Emerging Drugs of Abuse and Testing Conundrums”
March 2017, Falmouth, MA

University of Vermont Larner School of Medicine, Emergency Medicine Update, “Visual Toxicology”.
February 2017, Stowe, VT

University of Vermont Larner School of Medicine, Emergency Medicine Update, “Pattern Recognition in
Toxicology”. February 2017, Stowe, VT

North American Congress of Clinical Toxicology, “Neurotoxicology of Organophosphorus Pesticides”.
October 2016, Boston, MA

Controversies and Consensus in Emergency Medicine conference, “Safely Decreasing Stress Testing
from the Emergency Department”. September 2016, Northampton, MA

Society for Academic Emergency Medicine Annual Meeting, “Accepting Risk and the Myth of Zero” May
2016, New Orleans, LA

Society for Academic Emergency Medicine Annual Meeting, “Metacognition: How Physicians Think” May
2016, New Orleans, LA

Boston Medical Center faculty retreat, “Wellness, Resiliency, and Empathy”, April 2016, Newport, RI

American College of Emergency Physicians Annual Meeting, “Beyond the Bends” October 2015, Boston,
MA

American College of Emergency Physicians Annual Meeting, “Dangerous Drug Interactions” October
2015, Boston, MA

American College of Emergency Physicians Annual Meeting, “Nature’s Deadliest Creatures” October
2015, Boston, MA
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 19 of 30 PagelD #: 659

Curriculum Vitae 13 Steven B. Bird, M.D.

ACEP Toxicology Interest Group, “From Benchtop to Sri Lanka: One Toxicologists Journey” October
2015, Boston MA

Society for Academic Emergency Medicine Annual Meeting, “Do Your Patients Know You Care? Methods
to Convey Empathy” May 2015, San Diego, CA

American College of Emergency Physicians Annual Meeting, “Dangerous Drug Interactions” October
2014, Chicago, IL

American College of Emergency Physicians Annual Meeting, “Environmental Emergencies” October
2014, Chicago, IL

Rhode Island Hospital/Brown University. “How Physicians Think” September 2014, Providence, RI.

Asia Pacific Association of Medical Toxicology, “Translational Therapies for Acute Organophosphorus
Inhibitor Poisoning” September 2014, Shenyang, China.

Sapporo Medical University, “Novel Therapies for Acetylcholinesterase Inhibitor Poisoning” September
2014, Sapporo, Japan.

Society for Academic Emergency Medicine Annual Meeting, “Metacognition: Thinking About How You
Think” May 2014, Dallas, TX

American College of Emergency Physicians Annual Meeting, “Dangerous Drug Interactions That Can Kill
Your Patients” October 2013, Seattle, WA

American College of Emergency Physicians Annual Meeting, “Cutting-Edge Ideas in Toxicology” October
2013, Seattle, WA

Albany Medical College Department of Emergency Medicine, “How to Give a Presentation” August 2013,
Albany, NY

Boston Medical Center Department of Emergency Medicine. “Metacognition” August 2013, Boston, MA

New York chapter of the American College of Emergency Physicians: “New and Emerging Drugs of
Abuse” July 2013, Lake George, NY

New York chapter of the American College of Emergency Physicians: “Drug-Drug Interactions in the
Emergency Department” July 2013, Lake George, NY

American College of Emergency Physicians Annual Meeting: “What Goes Down, Must Come Up: Diving
Medical Emergencies” October 2011, San Francisco, CA

American College of Emergency Physicians Annual Meeting: “Marine Envenomations” October 2011, San
Francisco, CA

North Country Hospital: “Pattern Recognition in Adverse Drug Events” February 2011, Newport, Vermont

Washington University School of Medicine: “"Translational Research in Emergency” September 2010, St.
Louis, MO

University of Massachusetts Medical School: “Translational Research in Emergency Medicine and
Building an Academic Career’ July 2009 Worcester, MA

Children’s Hospital Boston - Pediatric Emergency Medicine and Massachusetts Poison Control Center;
“Acetylcholinesterase Inhibitors” May 2008, Boston, MA
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 20 of 30 PagelD #: 660

Curriculum Vitae 14 Steven B. Bird, M.D.

University of lowa, Department of Emergency Medicine. “Organophosphates and Chemical Nerve
Agents.” November 2005, lowa City, IA

University of lowa, Department of Emergency Medicine. “Antidepressant Poisoning.” April 2006, lowa
City, IA

University of lowa, Department of Emergency Medicine. “Pattern Recognition in Toxicology.”
April 2006, lowa City, IA

University of Massachusetts Medical School: “Translational Research in Emergency Medicine: from
Benchtop to Sri Lanka” June 2007 Worcester, MA

Brigham and Women’s Hospital, Division of Emergency Medicine: “Cardiovascular Poisonings”
May 2006, Boston, MA

Center for Disease Control and Prevention. Agency for Toxic Substances and Disease Registry.
“Agents of Opportunity: Toxic Gases”
March 2005, Hartford, CT

Brigham and Women’s Hospital, Division of Emergency Medicine: “Procedures in Toxicology"
February 2005, Boston, MA

Baystate Medicine Center, Department of Emergency Medicine “Poison Control Center Functions”
March 2004, Springfield, MA

Portsmouth Naval Medical Center: “Pattern Recognition in Toxicology”
March 2003, Portsmouth, VA

Harvard School of Public Health: “Neurotoxicology”
October 2003, Boston, MA

Classroom Lectures (selected)

University of Massachusetts Emergency Medicine Residency: “Toxicology In-Service Review” February
2016, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “How to Give a Presentation”
August 2015, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Toxicology In-Service Review” February
2015, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Metacognition”
June 2013, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Toxicology In-Service Review” February
2013, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Dysbarism”
Sept 2012, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Impact Factor and Bibliometric Indices”
July 2012, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “How to Give a Presentation”
Sept 2011, Worcester, MA
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 21 of 30 PagelD #: 661

Curriculum Vitae 15 Steven B. Bird, M.D.

University of Massachusetts Emergency Medicine Residency: “Pattern Recognition in Toxicology"
July 2011, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Ethanol Forensics”
Apr 2011, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Acetaminophen Toxicity”
Aug 2007, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Endocrine Emergencies”
Feb 2007, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Pattern Recognition in Toxicology”
July 2006, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Toxic Alcohols”
April 2004, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Central Venous Access”
August 2003, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Introduction to the Poisoned Patient”
July 2003, Worcester, MA

Massachusetts College of Pharmacy: “Summertime Poisonings”
July 2003, Worcester, MA

Massachusetts College of Pharmacy: “Introduction to the Poisoned Patient"
May 2003, Worcester, MA

Emergency Medical Services: "A Trip Through the Medicine Cabinet”
December 2002, Williamstown, MA

University of Massachusetts Emergency Medicine Residency: “Acetaminophen”
August 2002, Worcester, MA

University of Massachusetts Emergency Medicine Residency: “Anti-hypertensive Poisonings’”
January 2002, Worcester, MA

Clinical Teaching and Supervision
Responsible for all aspects of training for 36 emergency medicine residents

Oversees residents and medical students approximately 50 hours/month in the emergency department

Oversees 3 medical toxicology fellows and one emergency medicine resident per month on the toxicology
consultation service

Participates in weekly toxicology conference for residents, fellows, and pharmacists

PAPERS IN PEER-REVIEWED JOURNALS

1. Gallahue FE, Deiorio NM, Blomkalns A, Bird SB, et al. The AAMC Standardized Video
Interview — Lessons Learned from the Residency Selection Process. Acad Med 2020. doi:
10.1097/ACM.000000000000357
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 22 of 30 PagelD #: 662

Curriculum Vitae 16 Steven B. Bird, M.D.

10.

11.

12.

13.

14.

15.

16.

17.

Melnyk BM, Kelly SA, Stephens J... Bird SB. Interventions to Improve Mental Health, Well-Being,
Physical Health, and Lifestyle Behaviors in Physicians and Nurses: A Systematic Review. Am J
Health Prom. 2020.

Greenberger SM, Finnell JT, Chang BP, Garg N, Quinn SM, Bird SB, et al. Changes to the ACGME
Common Program Requirements and Their Potential Impact on Emergency Medicine Core Faculty
Protected Time. Acad Emerg Med Ed and Training. Nov 23, 2019. ttps://doi.org/10.1002/aet2.10421

Bird SB, Hern HG, Blomkalns A et al. Innovation in Residency Selection: The AAMC Standardized
Video Interview. Acad Med. 2019;94:1489-97. doi:10.1097/ACM.0000000000002705

Gallahue FE, Hiller KM, Bird SB et al. The AAMC Standardized Video Interview: Reactions and
Use by Residency Programs During the 2018 Application Cycle. Acad Medicine 2019;94:1506-12.
doi: 10.1097/ACM.0000000000002714

Dyrbye LN, Meyers D, Ripp J, Dalal N, Bird SB, Sen S. A pragmatic approach for organizations to
measure health care professional well-being. National Acad Medicine, Oct 2018, pp 1-
11.Doi.org/10.31478/201809g

Deiorio NM, Jarou ZJ, Alker A, Bird SB, et al. Applicant Reactions to the AAMC Standardized Video
Interview During the 2018 Application Cycle. Acad Med2019 Oct;94(10):1498-1505. doi:
10.1097/ACM.0000000000002842.

Bird SB, Deiorio NM, Gallague FE., et al. Psychometric performance of medical students on the
Standardized Video Interview. Acad Med (accepted, Oct 2019).

Jarou Z, Karl E, Alker A, Bird SB, et al. Factors Affecting Standardized Video Interview
Performance: Preparation Elements and the Testing Environment. EM Resident, April 17, 2018.

Bird SB, Blaomkalns A, Deiorio NM, Gallague FE. Beyond test scores and medical knowledge: the
standardized video interview, an innovative and ethical approach for holistic assessment of
applicants. Acad Med 2018;93:151.

Bird S, Blomkalns A, Deiorio NM, Gallague FE et al. Stepping up to the plate: emergency medicine
takes a swing at enhancing the residency selection process. AEM Education & Training 2017;2: 61-
5. Doi: 10.1002/aet2.10068.

Shah S, Church R, Butler M, Bird SB. Assessment of emergency medicine faculty milestone
competencies. Intl J Ed Res Tech 2017; 8 (2): 1-7.

Bird SB. Neurologic and pregnancy effects of carbon monoxide exposure. Toxicol Open Access.
2017, 3:4. Doi: 10.4172/2476-2067.

Bunya N, Sawamoto K, Benoit H, Bird SB. The Effect of Parathion on Red Blood Cell
Acetylcholinesterase in the Wistar Rat. J Toxicol 2016. doi.org/10.1155/2016/4576952

Bird SB, Krajacic P, Sawamoto K, Bunya N, Loro E, Khurana TS. Pharmacotherapy to protect the
neuromuscular junction after acute organophosphate poisoning. Proc Ann NY Acad Sci 2016;
1674:86-93.

Marin JR, Lewiss RE, Shook JE, et al. Point-of-care ultrasonography by Pediatric Emergency
medicine physicians. Pediatrics 2015;135:e1113-22.

Temple C, Gaspari R, Bird S. Caffeine reduces organophosphate induced respiratory failure; effect
of caffeine on dichlorvos induced central respiratory failure in a rat model Curr Topic Toxicol 2015,
11, 15-21.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 23 of 30 PagelD #: 663

Curriculum Vitae 17 Steven B. Bird, M.D.

18.

19.

20.

21.

22.

23,

24.

25.

26.

27.

28.

29.

30.

31.

32.

Reznek MA, Kotkowski KA, Arce MW, Jepson ZK, Bird SB, Darling CE. Patient safety incident
capture resulting from incident reports: a comparative observational analysis. BMC Emergency
Medicine 2015, 15:6 doi:10.1186/s12873-015-0032-7.

Broach J, Krupa R, Bird SB, Manuell M. Regional preparedness for mass acetylcholinesterase
inhibitor poisoning through plans for stockpiling and interhospital sharing of pralidoxime. Am J
Disaster Med. 2014:9;4, 1-9. Doi:10.5055/ajdm.2014.0000

Jepson 2K,Darling CE, Kotkowski KA, Bird SB, Arce MA, Volturo GA, Reznek MA. Emergency
department patient safety incident characterization: an observational analysis of the findings of a
standardized peer review process. BMC Emergency Medicine 2014,14:20-27.D01:101186/1471-
227X-14-20

Neavyn MJ, Blohm E, Babu KM, Bird SB. Medical marijuana and driving. J Med Toxicol. 2014;
available online March 2014. DOI 10.1007/s13181-014-0393-4.

Jackson CJ, Carville A, Ward J, Mansfield K, Ollis DL, Khurana T, Bird SB. Use of OpdA, an
Organophosphorus (OP) hydrolase, prevents lethalilty in an african green monkey model of acute
OP poisoning. Toxicol 2014;317:1-5. doi: 10.1016/j.tox.2014.01.003

Sawamoto K, Bird SB, Katayama Y, Uemura S, Tanno K, Narimatsu E. Outcome from severe
accidental hypothermia with cardiac arrest resuscitated with extracorporeal cardiopulmonary
resuscitation. Am J Emerg Med 2014; 32(4):320-4. doi: 10.1016/j.ajem.2013.12.023.

Neavyn MJ, Boyer EW, Bird SB, Babu KM. Sodium acetate as a replacement for sodium
bicarbonate in medical toxicology. J Med Toxicol. 2013 Sep; 9(3):250-4 doi: 10.1007/s13181-013-
0304-0.

Darling CE, Smith CS, Sun JE, Klauke CG, Lerner J, Cyr J, Paige P, Paige PG, Bird SB. Cost
reductions associated with a quality improvement initiative for patients with ST-elevation myocardial
infarction. Jt Comm J Qual Patient Saf. 2013;39:16-21. PMID 23367648

Dunn C, Bird S, Gaspari R. Intralipid Fat emulsion decreases respiratory failure in a rat model of
parathion poisoning. Acad Emerg Med. 2012;19:504-509.

Rosenbaum C, Bird SB. Non-muscarinic targets of organophosphorus pesticides. / Med Toxicol
2010 Dec;6(4):408-12.

Jackson CJ, Scott C, Carville A, Mansfield K, Ollis DL, Bird SB. Pharmacokinetics of OpdA, an
organophosphorus hydrolase, in the African green monkey. Biochem Pharmacol 2010;80:1075-9.

Gresham C, Rosenbaum C, Gaspari R, Jackson CJ, Bird SB. “Kinetics and efficacy of an
organophosphorus hydrolase in a rodent model of methyl-parathion poisoning. Acad Emerg Med
2010; 17:736-740.

Bird SB, Dawson A, Ollis D. “Enzymes and bioscavengers for prophylaxis and treatment of
organophosphate poisoning” Front Biosci 2010; S2:209-220.

Rosenbaum CR, Church R, Bird SB. “Timing and frequency of physostigmine redosing for
antimuscarinic toxicity” J Med Toxicol Published online April 20, 2010. DOI 10.1007/s13181-010-
0077-7

Weibrecht K, Dayno M, Darling C, Bird SB. “Liver aminotransferases are elevated with
rhabdomyolysis in the absence of liver injury” J Med Toxicol. Published online April 21, 2010. DOI
10.s131181-010-0075-9
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 24 of 30 PagelD #: 664

Curriculum Vitae 18 Steven B. Bird, M.D.

33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43

44.

45.

46.

47.

48.

49.

50.

Bird S, Sutherland T, Gresham C, Oakeshott J, Eddleston M. “OpdA, a recombinant bacterial
organophosphorus hydrolase, prevents lethality in rats after poisoning with highly toxic
organophosphouts pesticides” Toxicol 2008;247: 88-92.

Bird SB. “Impact factors, H indices, and citation analyses in toxicology Journals” J Med Toxicol
2008;4: 261-274.

Bird S, Sivilotti M. “Self-plagiarism, textual reuse, and the intent to mislead.” J Med Toxicol 2008;4:
69-70.

Young K, Bird S, et al. “Productivity and career paths of previous recipients of SAEM research grant
awards” Acad Emerg Med 2008; 15: 560-566.

Ali F, Boyer E, Bird S. “Estimated risk of hepatotoxicity after an acute acetaminophen
overdose in alcoholics” Alcohol 2008;42: 213-218.

Kent K, Ganetsky M, Cohen J Bird S. “Non-fatal ventricular dysrhythmias associated with severe
salicylate toxicity” Clin Toxicol 2008; 46: 297-299.

Bird SB, Rosenbaum CR. “Onset of symptoms after methadone overdose.” Am J Emerg Med.
2008:26: 242.

Miller M, Navarro M, Bird S, Donovan J. “Antiemetic use in acetaminophen poisoning: how does the
route of N-acetylcysteine administration affect utilization?” J Med Toxicol 2007; 3: 152-156.

Sivilotti MLA, Bird SB, Lo JCY, Dickson EW. “Multiple centrally-acting antidotes protect against severe
organophosphate toxicity” Acad Emerg Med 2006; 13: 359-364.

Bird SB, Lane DR. “House officer procedure documentation using a personal digital assistant: a
longitudinal study” BMC Medical Informatics and Decision Making 2006; 6.

. Weizberg M. Su M. Mazzola JL. Bird SB. Brush DE. Boyer EW. “Altered mental status from

olanzapine overdose treated with physostigmine” Clin Toxicol. 44(3):319-25, 2006.

Babu KM, McCormick M, Bird S. “Pediatric dietary supplement use — an update. Clin Ped Emerg
Med 2005; 6: 85-92.

Mazzola JL, Bird SB, Brush DE, Aaron CK, Boyer EW. “Levofloxacin-related seizure activity in a
patient with Alzheimer’s disease: assessment of potential risk factors” Clin Psychopharm
2005;25:287-288.

Brush DE, Bird SB, Boyer EW. ““Y-Hydroxybutyrate use in older adults.” Ann Intern Med 2004:
140:W70-71.

DE Brush, SB Bird, EW Boyer. “Monoamine oxidase inhibitor poisoning resulting from internet
misinformation on illicit substances.” J Tox Clin Tox 2004;42:191.

Bird SB, Boyer EW. “The pharmacology and toxicology of ranolazine: a new metabolic modulator"
IJMT 2003:;6.

Dickson EW, Bird SB, Gaspari R., Boyer E, Ferris C. “Diazepam attenuates central respiratory
depression due to organophosphate poisoning”. Acad Emerg Med 2003;10:1303-1306.

Bird SB, Gaspari R, Dickson EW. “Early death due to acute, severe organophosphate poisoning is
a centrally mediated process". Acad Emerg Med 2003;10:295-298.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 25 of 30 PagelD #: 665

Curriculum Vitae 19 Steven B. Bird, M.D.

51. Bird SB, Gaspari RJ, Lee WJ, Dickson EW. “Diphenhydramine as a protective agent in severe
organophosphate poisoning” Acad Emerg Med 2002 9:1369-1372.

52. Bonkovsky H, Azar R, Bird S, Szabo G, Banner B “Severe cholestatic hepatitis caused by
thiazolidinediones: risks associated with substituting rosiglitazone for troglitazone” Digest Dis Sci
July 2002;44:1632-1637.

53. Bird SB, Dickson EW. “Clinically significant Changes in pain along the visual analog scale” Ann
Emerg Med. 2001;38:639-643.

54. Bird SB, Zarum RS, Renzi FP. “Emergency medicine resident procedure documentation using a
handheld computerized device” Acad Emerg Med. 2001;8:1200-1203

MANUCRIPTS IN PREPARATION OR UNDER REVIEW
1. Bird SB, Bradley E. Long-term Neurologic Effects of Acetylcholinesterase Inhibitors.

2. Shah S, Boudreaux E, Bird SB. Increasing Empathy and Decreasing Burnout Through a Resident
Empathy Curriculum: A Randomized Controlled Trial.

3. Zgurzynski P, Shah S, Mangolds V, Church R, Bird SB. Evaluating the implementation of an
interpersonal TeamSTEPPS curriculum for medical students using high-fidelity simulation.

TEXTBOOK EDITOR
Irwin and Rippe’s Intensive Care Medicine. “Pharmacology, Overdoses and Poisonings” Toxicology
section editor. Lippincott. 9th Ed.

Irwin and Rippe’s Intensive Care Medicine. “Pharmacology, Overdoses and Poisonings” Toxicology
section editor. Lippincott. 8th Ed.

Emergency Medicine Research Handbook for Residents and Medical Students. Emergency Medicine
Residents’ Association. 1* Ed.

Irwin and Rippe’s Intensive Care Medicine. “Pharmacology, Overdoses and Poisonings” Toxicology
section editor. Lippincott. 7th Ed.

Aghababian’s Emergency Medicine: The Core Curriculum. Section editor of 25 chapters. Jones and
Bartlett, 2°¢ Ed.

Irwin and Rippe’s Intensive Care Medicine. “Pharmacology, Overdoses and Poisonings” Toxicology
section editor. Lippincott. 6th Ed.

Aghababian’s Emergency Medicine: The Core Curriculum. Section editor of 25 chapters. Jones and
Bartlett, ist Ed.

TEXTBOOK CHAPTERS
Bird SB. “Acetaminophen Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 9th edition.

Bird SB. “Anticonvulsant Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 9th edition.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 26 of 30 PagelD #: 666

Curriculum Vitae 20 Steven B. Bird, M.D.

Bird SB. “Antipsychotic Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 9th edition.
Bird SB. “Antiarrhythmic Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 9th edition.

Bird SB. “Chromium” Goldfrank L. et al., editors. Gol/dfrank's Toxicologic Emergencies, McGraw Hill.
10" edition.

Bird SB. “Acetaminophen Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 8th edition.
Bird SB. “Anticonvulsant Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 8th edition.
Bird SB. “Antipsychotic Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 8th edition.
Bird SB. “Antiarrhythmic Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 8th edition.

Bird SB. “Chromium” Goldfrank L. et al., editors. Goldfrank’s Toxicologic Emergencies, McGraw Hill. 9"
edition.

Bird SB. “Organophosphates and Carbamates” Aghababian R. editor. Emergency Medicine: The Core
Curriculum. Jones & Bartlett, 2nd edition.

Bird SB. “Acetaminophen Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 7th edition.
Bird SB. “Antipsychotic Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 7th edition.
Bird SB. “Anticonvulsant Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 7th edition.

Bird SB. “Beta Blockers” Shannon M. et al., editors. Clinical Management of Poisoning and Drug
Overdose, WB Saunders. 4th Ed.

Bird SB. “Organophosphates and Carbamates” Aghababian R. editor. Emergency Medicine: The Core
Curriculum. Jones & Bartlett, 1st edition.

Bird SB. “Chromium” Goldfrank L. et al., editors. Goldfrank's Toxicologic Emergencies, McGraw Hill. 8"
edition.

Bird SB. Organophosphates and Carbamates. UpToDate, 2004-present.

Bird SB. Manual of Overdoses and Poisonings. Linden, Rippe, and Irwin, Eds. 1* edition. Lipipincott
Williams & Wilkins, Philadelphia, 2005. Author of 12 chapters.

Bird SB. “Acetaminophen Poisoning” Intensive Care Medicine. Rippe, and Irwin, Eds. 6th edition.

Bird SB. “Anticonvulsant Poisoning” /ntensive Care Medicine. Rippe, and Irwin, Eds. 6th edition.

ABSTRACTS (selected presentations at national or international meetings)

1. Bunya N, Benoit H, Krajacic P, Loro E, Gaspari R, Khurana T, Bird SB. Pancuronium Improves
Survival in a Rat Model of Acute Parathion Poisoning. May 2016, SAEM Annual Meeting, New
Orleans, LA

2. Shah SH, Bird SB. Do Your Patients Know You Care? SAEM Annual Meeting 2015, San Diego,
CA.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 27 of 30 PagelD #: 667

Curriculum Vitae 21 Steven B. Bird, M.D.

10,

11.

12.

13.

14,

15,

16.

17.

18,

19.

Bunya N, Benoit H, Krajacic P, Loro E, Gaspari R, Khurana T, Bird SB. Development of a rodent
model of the Intermediate Syndrome. June 2015, NY Academy of Sciences, NY.

Bunya N, Sawamoto K, Benoit H, Gaspari R, Knurana T, Bird SB. Novel Neuromuscular Protection
to CounterACT Organophosphorus (OP) Poisoning. CounterACT meeting 2014, Denver, CO.

Shah SH, Heitmann D, Mangolds V, Zgurzynski P, Bird SB. Evaluating the Implementation of an
Interprofessional Team STEPPS Curriculum for Medical Students Using High Fidelity Simulation.
CORD Annual Meeting 2014, New Orleans, LA.

Shah SH, Church R, Bird SB. Evaluating Faculty Milestone Competencies. CORD Annual Meeting
2014, New Orleans, LA.

Sawamoto K, Krajacic P, McCall J, DeLa Puente R, Ford-Webb T, Gaspari R, Khurana T, Bird SB.
Novel Neuromuscular Protection to CounterACT Organophosphorus (OP) Poisoning. CounterACT
meeting 2012, San Francisco, CA

Bird SB, Carville A, Mansfield K, Ollis D. Use Of An Organophosphorus Hydrolase Prevents
Lethality In An African Green Monkey Model Of Acute Organophosphorus Poisoning. SAEM 2011
Annual Meeting, Boston, MA

Sharma K, Nelson L, Kurt K, Bird S, Brent J, Wax P. The Practice of Medical Toxicology in the US.
NACCT Annual Meeting 2010, Denver, CO.

Weibrecht K, Dayno M, Darling C, Bird S. Liver aminotransferases are elevated with
rhabdomyolysis in the absence of liver injury. NACCT Annual Meeting 2009, San Antonio, TX.

Rosenbaum C, Bird S. Timing and Frequency of Physostigmine for Anticholinergic Toxicity.
NACCT Annual Meeting 2008, Toronto, Canada.

Acute Hepatotoxicity Associated with Amiodarone Administration Courtney J, Ganetsky M, Bird
SB, Boyer EW. Clin Toxicol 2006; 44.

Isoniazid-Induced Psychosis in an Adolescent Male Gresham HW, Babu KM, Ali F, Bird SB, Boyer
EW. Clin Toxicol 2006; 44.

Non — Fatal Cardiac Dysrhythimias Associated with Severe Salicylate Toxicity Kent KJ, Cohen JE,
Ganetsky M, Bird SB. Clin Toxicol 2006; 44.

Bird SB, Schmidt K, Kulkarni P, Ferris C. M1 Receptor Activation in the rat: a phMRI Analysis.
Society for Neuroscience Annual Meeting 2005, Miami, FL.

Bird SB, Lo JCY, Dickson EW, Sivilotti MLA. Multiple centrally-acting antidotes protect against severe
organophosphate toxicity.,. J Toxicol Clin Toxicol 2005; 43.

Bird SB, Dickson EW, Gaspari RJ, Boyer EW, Ferris CF. Brain functional MRI after acute
organophosphate poisoning. Acad Emerg Med 2004;11:473.

Mazzola JL, Bird SB, Brush DE, Boyer EW, Aaron CK. Anticholinergic syndrome after isolated
olanzapine overdose. J Tox Clin Tox 2003;41:472.

Brush DE, Bird SB, Boyer EW, Aaron CK. Geriatric Overdose of 1,4-Butanediol Masquerading as
Syncope and Seizure. J Tox Clin Tox 2003;41:508.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 28 of 30 PagelD #: 668

Curriculum Vitae 22 Steven B. Bird, M.D.

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

35.

36.

Bird SB, Mazzola JL, Brush DE, Boyer EW, Aaron CK. A Prospective Evaluation of Abbreviated
Oral N-acetylcysteine (NAC) Therapy for Acetaminophen Poisoning. Acad Emerg Med
2003;10:521.

Bird SB, Gaspari RF, Barnett KA, Dickson EW. Diazepam Attenuates Acute Central Respiratory
Depression from Acute Organophosphate Poisoning. Acad Emerg Med 2003;10:520-521.

Lovesky D, Bird S, Restuccia M, Mangolds G, Dickson EW. Effect of a Paramedic Pain
Management Training Program on Pre-hospital Analgesic Use. Acad Emerg Med 2003;10:450.

Lane DR, Bird SB, Zarum RS. Documentation of Emergency Medicine Resident Procedures Using
a Personal Digital Assistant. Acad Emerg Med 2003;10:537-538.

Bird SB, Eddleston M, Sutherland TD, Ollis D. Pharmacokinetics of an Organophosphorus
Hydrolase in the African Green Monkey. SAEM 2008 Annual Meeting, New Orleans, LA.

Bird SB, Gresham H, Sutherland T, Eddleston M. Use of a Recombinant Bacterial Hydrolase for
Acute Dichlorovos Poisoning. NACCT 2006 Annual Meeting, San Francisco, CA

Bird SB, Gresham H, Sutherland T, Eddleston M, Eyer P. Use of a Recombinant Bacterial
Hydrolase for Acute Parathion Poisoning. SAEM 2006 Annual Meeting, San Francisco, CA.

Bird SB, Gaspari RJ, Aaron CK, Boyer EW, Dickson EW. Synergistic Effects of Glycopyrrolate,
Ipratropium, and Diazepam on Mortality in a Rat Model of Lethal Organophosphate Poisoning.
European Association of Poison Control Centres and Toxicologists 2003 annual meeting, Rome,
Italy.

Bird SB, Mazzola JL, Boyer EW, Brush DE, Aaron CK. A Prospective Evaluation Of Abbreviated
Oral N-Acetylcysteine (NAC) Therapy For Acetaminophen (Paracetamol) Poisoning. European
Association of Poison Control Centres and Toxicologists 2003 annual meeting, Rome, Italy.

Bird SB, Gaspari RJ, Aaron CK, Boyer EW, Dickson EW. Nebulized Ipratropium Bromide Offers No
Protection Against Severe Organophosphate_Poisoning. J Tox Clin Tox 2002;40:695.

Sivilotti MLA, Bird SB, Montalvo M, Aaron CK, Brison RJ, Linden CH, “Serum a-Glutathione S-
transferase (aGST) Becomes Elevated Shortly After Subtoxic Acetaminophen Overdose” Acad
Emerg Med 2002;9:534-535.

Bird SB. Critical Care Toxicology: Organophosphate Poisoning. 2002 North American Congress
of Clinical Toxicology, Palm Springs, CA.

Bird SB, Gaspari RJ, Lee WJ, Dickson EW. Early Death due to Acute, Severe Organophosphate
Poisoning is a Centrally Mediated Process. Acad Emerg Med 2002;9:485.

Bird SB, Gaspari RJ, Lee WJ, Dickson EW. Diphenhydramine as a Protective Agent in Severe
Organophosphate Poisoning. Acad Emerg Med 2002;9:357.

Bird SB. Case Presentation Competition, 2002 Society for Academic Emergency Medicine annual
meeting, St. Louis, Missouri.

Bird SB, Zarum RS. Emergency Medicine Resident Procedure Documentation is Not Increased
Using a Handheld Computerized Device. 2002 Society for Academic Emergency Medicine annual
meeting, San Francisco, CA.

Bird SB, Ni Y. Comparison of a Numeric Rating Scale and the Visual Analog Scale in Extremity
Pain. American College of Emergency Physicians 2001 Annual Meeting, Las Vegas, NV.
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 29 of 30 PagelD #: 669

Curriculum Vitae 23 Steven B. Bird, M.D.

37. Bird SB, Sullivan J, Mangolds G, Schmidt E, Nichols C, Dickson EW. Clinically Significant Changes
in Pain Along the Entire Visual Analog Scale. American College of Medical Toxicology 2001 annual
meeting, San Francisco, CA.

FUNDING (current

“A Fitbit Digital Health Intervention in the UMass ACO” $ 100,000
Jan 2021-Dec 2021

Massachusetts Digital Health Right Care 4 You Grant Program

FUNDING (completed)

“RCT of Wellness Coaches to Decrease Burnout” $ 12,000
Jan 2020-Dec 2020

Carl Atkins Risk Management Grant

UMassMemorial Healthcare

“Development of a Peer Support Network” $ 10,000
June 2016-May 2017

Carl Atkins Risk Management Grant

UMassMemarial Healthcare

“Pharmacotherapy to counterACT parathion-induced NMJ dysfunction”

Principal Investigator: Steven B. Bird, MD

U01 NIH/NINDS $3,082,749
Sept 2013 — Aug 2016

“Novel Neuromuscular Protection to CounterACT Acute Organophosphate Poisoning”

Principal Investigator: Steven B. Bird, MD

R21 NIH/NINDS $ 823,588
Oct 2011 — Sept 2013

“Use of a bacterial OP hydrolase antidote for parathion poisoning”

Principal Investigator: Steven B. Bird, MD

R21 NIH/NIEHS $ 446,875
Aug 2007 — Aug 2009

“Functional MRI Assessment of Acute Organophosphate Poisoning”

Principal Investigator: Steven B. Bird, MD

K08 NIH/NIEHS

Dec 2004 - Dec 2008 $ 580,669

“Recombinant Organophosphate Hydrolase for Acute Parathion Poisoning”

Principal Investigator: Steven B. Bird, MD

American College of Medical Toxicology

July 2005 — June 2006 $ 7,500

“Recombinant Organophosphate Hydrolase for Acute Dichlorvos Poisoning"

Principal Investigator: Steven B. Bird, MD

Emergency Medicine Foundation

July 2005 — June 2006 $ 5,000

"Ipratropium bromide as a treatment of organophosphate toxicity”

Principal Investigator: Steven B. Bird, MD

Emergency Medicine Foundation Resident Research Grant Award

2001 — 2002 $ 5,000
Case: 4:19-cv-02917-SRC Doc. #: 104 Filed: 02/02/21 Page: 30 of 30 PagelD #: 670

Curriculum Vitae 24 Steven B. Bird, M.D.
